March 24 2010


          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                                         F" PT        A


                                                                               MAO 2 4 2010

                                                                                Ed S?mth
                                                                         CLERK OF THE SUPREME COURT
                                                                              STATE OF MON TA NA

                                                                     ORDER




       Pursuant to M. R. App. P. 7(4)(d), the Clerk of this Court is granted authority to
appoint a mediator in the event the parties do not voluntarily and timely select a mediator of
their own choosing.
       IT IS HEREBY ORDERED that the Clerk of this Court is granted further authority to
grant or deny motions to substitute a mediator for the mediator previously appointed by the
Clerk. In determining whether to grant or deny such a motion, the Clerk should consider
whether the motion is stipulated to by all parties and whether the motion is timely; that is,
whether there is enough time remaining to complete the mediation process within the time
frame of M. R. App. P. 7(3)(a). An order from the Clerk appointing a new mediator is
subject to the condition that the parties remain liable for any fees and costs incurred by the
previously appointed mediator prior to the order of substitution.
       Dated this .3   -   day of March, 2010.




                                                             Chiet Justice




                                                 1